Judgment modified by deducting $220 from the claim of the owner, and by providing that said sum, together "with $139.28, the balance described in the judgment, be applied in payment of the claim of Robert L. Rose for $268 and interest thereon as found, and that the costs and disbursements of this appeal be allowed to Robert L. Rose, and such balance as shall remain after the payment of the claim of Robert L. Rose, above mentioned, to be applied in payment of said costs and disbursements; and as so modified judgment unanimously affirmed.